TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00018-CR







Chris Aguilar, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 0991193, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

Appellant Chris Aguilar pleaded guilty to aggravated sexual assault.  See Tex.
Penal Code Ann. § 22.021 (West Supp. 2001).  The district court adjudged him guilty and
assessed punishment at imprisonment for twenty-five years, as called for in a plea bargain
agreement.  Appellant filed a general notice of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was
raised by written motion and ruled on before trial, or that the trial court granted permission to
appeal.  Tex. R. App. P. 25.2(b)(3).  Appellant's notice of appeal did not comply with this rule
and fails to confer jurisdiction on this Court.  Whitt v. State, No. 03-00-00194-CR (Tex.
App.--Austin April 19, 2001, no pet. hist.); see also Cooper v. State, No. 1100-99, slip op. at 6-8
(Tex. Crim. App. April 4, 2001).

The appeal is dismissed for want of jurisdiction.


Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   April 26, 2001

Do Not Publish